Exhibit 99.5 (Text of graph posted to Ashland Inc.'s website concerning Ashland Hercules Water Technologies gross profit) 3 Month Rolling Average (%)* January February March April May June July August September October November December 12 Month Rolling Average (%)* January February March April May June July August September October November December *NOTE: Information from October 2008 and prior does not include the Paper Technologies and Ventures operations of Hercules acquired on November 13, 2008. The calculated gross profit percentages for November and December of 2008 exclude the impact of purchaseaccounting inventory step-up adjustments. August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website. In May 2006 Ashland acquired the water treatment business of Degussa AG.
